Citation Nr: 0700933	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran's (appellant) military service includes periods 
from September 1974 to February 1975 (ACDUTRA), June 1976 to 
January 1978 (active duty), and March 11 to 17, 1991 
(INACDUTRA).  He served in the reserves and had several 
periods of active and inactive duty for training (ACDUTRA) 
during his service.  With respect to the veteran's claim on 
appeal, the veteran injured his right ankle during reserve 
inactive duty training in 1991, for which he underwent right 
ankle surgery in October 1991 and January 1992.

In May 2002, the Board found that new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for hypertension to include 
as secondary to service-connected disability, and the Board 
remanded the claim to the RO for further development.  In 
November 2005, the Board again remanded the claim to the RO.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  Current hypertension is not related to service or to a 
service-connected disability.  

2.  Hypertension is a disease rather than an injury.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and is not due to service-connected disability.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 5103 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310 (2006).  

2.  Hypertension is not a condition for which service 
connection may be granted based on a period of inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002)38 C.F.R. § 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service or active 
duty for training or an injury incurred or aggravated by 
inactive duty for training. 38 U.S.C.A. § 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The veteran is service-connected for a right ankle disorder.  
He veteran contends that his current hypertension is related 
to his right ankle injury during reserve inactive duty 
training in 1991, and/or to his surgery for the right ankle 
in October 1991 and January 1992.  

The service medical records for his period of active service 
from June 1976 to January 1978 do not show any elevated blood 
pressure readings.  Hypertension is not shown within the 
first post-service year, and not until the early 1990's.  
Thus, as to direct service connection based on that period of 
active duty, service connection is not warranted since there 
is no showing of the disorder in service, and nothing to 
relate the disorder to that period of service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In October 1991, an elevated reading is documented as 140/100 
during surgery for a right ankle injury incurred in 1991 
during reserve inactive duty training.  An elevated reading 
was also noted in January 1992 after additional right ankle 
surgery.  Elevated readings are noted thereafter in 1992 and 
arterial hypertension was diagnosed on VA outpatient 
treatment in June 1992.  It is also noted on VA examinations 
in August 1993 and in June 1998.  

As the veteran's hypertension is in the nature of a disease 
rather than an injury, there is no basis upon which to grant 
service connection for this condition in association with a 
period of inactive duty for training.  See 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.

In order to prevail, the evidence must contain evidence of a 
nexus between hypertension and the service-connected right 
ankle disorder, that is, a right ankle injury during reserve 
inactive duty training in 1991, and/or to his surgery for the 
right ankle in October 1991 and January 1992.  While there 
are medical records that date the veteran's hypertension, by 
history, to 1992, there are no objective medical opinions in 
the file that support the veteran's contentions that it is 
related to the right ankle injury or the following surgeries.  
However, there are two VA medical opinions in the record.  
One, offered in October 2002, reports that the veteran has 
arterial hypertension and that the transient elevation of 
blood pressure presented during the ankle trauma incident and 
in surgery and the surgery treatment is not likely evidence 
of causal relationship between these episodes and the 
diagnosis of permanent hypertension documented later on, even 
less likely would be the causal relationship with his 
coronary artery disease.  However this examination was 
conducted without review of the claims file.  The veteran was 
again examined by VA in December 2005, and the claims file 
was reviewed.  The examiner diagnosed essential hypertension.  
The examiner noted that although the veteran presented 
transient elevation of blood pressure during ankle surgery in 
1992, there is no diagnosis until June 1992.  It was stated 
that the transient elevation in blood pressure during intra 
and postoperative periods is not causally related permanent 
hypertension diagnosed in June 1992. 

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.  App. 124, 127 (1998).  Absent 
medical evidence associating the veteran's current 
hypertension with the right ankle injury in 1991 or the right 
ankle surgery in 1991 and/or 1992, service connection is not 
warranted.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2002 letter described the evidence needed to 
support the veteran's claim for service connection for 
hypertension.  That letter informed the veteran of what 
evidence was necessary to establish direct service 
connection, and the evidence still needed from the veteran.  
He was informed that he could get the evidence himself and 
forward it to VA.  In November 2005, the RO provided the 
necessary information to the veteran on the issue of 
entitlement to service connection for hypertension, to 
include as secondary to service-connected disability, and the 
letter included what the evidence must show, VA's 
responsibilities, and how the veteran could help.  While the 
letter did not specifically state that the veteran should 
send any evidence he had in his possession, it did inform him 
that it was ultimately his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.  Both notices were sent to the veteran 
after the initial denial, however, the requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letters.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issue on 
appeal will not result in any prejudice to the appellant.  In 
addition, in April 2006, the veteran informed VA through his 
representative that he had no information to give VA and that 
his claim should be adjudicated.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  In the present 
appeal, the veteran was provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the issues on appeal in the April 2006 
supplemental statement of the case.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had an RO hearing, 
he has been examined and opinions have been rendered, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for hypertension, to include as secondary 
to service connected disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


